By the Court,

Sutherland, J.
A justice of the peace has ho authority to take such affidavit; it is a proceeding in a suit prosecuted in the common pleas, at least it is to be used before a judicial officer on applying for the certiorari. The statute has named the officers who are authorized to take affidavits to be read or used in courts or before judicial officers, and in the enumeration a justice of. the peace is not found. 2 R. S. 284, § 49. He has nó powers beyond those which appertain to him as a peace officer, unless expressly granted. In Wood v. The Jefferson County Bank, 9 Cowen, 194, an affidavit taken by a justice of the peace, that a certain portion of the capital of the bank had been paid in previous to the bank commencing operations, was held to be good ; but that was a case sui generis, was not a proceeding in a suit, nor the foundation of any legal proceeding. The common pleas did right to quash the certiorari, and a mandamus is denied.